Citation Nr: 1539952	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO. 12-23 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for left ankle degenerative arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 2000 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there exists a complete record upon which to decide the claims for service connection, so the Veteran is afforded every possible consideration. 

VA's duty to assist includes providing a new medical examination where the record does not adequately reveal the current state of the claimant's disability or when the available evidence is too old for an adequate evaluation of the current condition. Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). In the present case there is conflicting evidence of record as to the extent of the Veteran's pain in connection with his left ankle degenerative arthritis. Compare September 2010 VA examination with 2015 VA treatment record. Moreover, the September 2010 VA examination is inadequate. The examiner stated that he could not address "whether there would be any further decrease of the range of motion during the flare-up [because the opinion] would be based on speculation and for this reason no opinions are given". The examiner, however, offered no explanation as to why he was unable to offer an opinion without speculating. For this reason, the Board finds the examination to be inadequate. Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010). Finally, it has been more than five years since the Veteran had a VA examination for the left ankle degenerative arthritis. Thus, the Board finds a new VA examination is necessary to determine the current status of the Veteran's left ankle degenerative arthritis. 38 C.F.R. § 3.326(a) (2014). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination of his service-connected left ankle degenerative arthritis. The claims file and a complete copy of this remand should be reviewed in association with the examination. All necessary studies and tests should be conducted.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate sound reasoning for all conclusions reached. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

